        Case 4:20-cv-01121-A Document 14 Filed 01/13/21                          Page 1 of 6 PageID 79
                                                                                           U.S. DfSTR!CT COURT
                                                                                       NORTHERN DISTRICT OF TEXAS
                                                                                                  FILED
                             IN THE UNITED STATES DISTRICT C
                                  NORTHERN DISTRICT OF TEXAS
                                                             URT r·JAN_l 3                               20~]
                                      FORT WORTH DIVISION     CLERK, U.S. DISTRJCT COURT

                                                                                         By--,,=-:----
                                                                                             De pu,!_y_ _ _ _-...J

MICHAEL CLAY HEASLET,                                         §
                                                              §
                    Movant,                                   §
                                                              §
vs.                                                           §   NO. 4:20-CV-1121-A
                                                              §   (NO. 4:16-CR-132-A)
UNITED STATES OF AMERICA,                                     §
                                                              §
                    Respondent.                               §


                                   MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of Michael Clay

Heaslet, movant, under 28 U.S.C. § 2255 to vacate, set aside, or

correct sentence. 1 The court, having considered the motion, the

government's response, the reply,' the record, including the

record in the underlying criminal case, No. 4:16-CR-132-A,

styled "United States v. Charles Ben Bounds, et al.," and

applicable authorities, finds that the motion should be denied.

                                                          I.

                                                   Background

           The record in the underlying criminal case and a related




1The motion is titled "Motion for Lacking Subject Matter Jurisdiction Under 12(b)(1)" and was filed September 14,
2020. By order signed September 15, 2020, the court advised movant that it intended to constrne the motion as one
under§ 2255 and that so construing the document would cause it to be subject to § 2255's second or successive
restrictions. The court gave movant an opportunity to withdraw the motion and, when he failed to do so, construed it
as it had warned, causing this civil action to be filed.
2
    The reply is titled "Motion Responds to U.S. Attorney."
       Case 4:20-cv-01121-A Document 14 Filed 01/13/21                             Page 2 of 6 PageID 80


case reflects the following:

           On March 28, 2016, movant was named in a sealed criminal

complaint charging him with conspiracy to possess with intent to

distribute 50 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, in violation

of 21 U.S.C. § 846. CR Doc. 3 1. An arrest warrant for movant

issued on that date, CR Doc. 2, and on April 28, 2016, movant

made his first appearance before the court. CR Docs. 56, 57. An

attorney was initially appointed to represent movant, CR Doc.

58, but movant retained an attorney to represent him. CR Doc.

72. Movant joined the government in a motion to continue time to

file an indictment, CR Doc. 76, which was granted. CR Doc. 77.

           On June 15, 2016, movant was named in a second superseding

indictment• charging him with conspiracy to possess with intent

to distribute 50 grams or more of a mixture and substance

containing a detectable amount of methamphetamine. CR Doc. 286.

On August 10, 2016, movant was named in a third superseding

indictment, again charging him with conspiracy to possess with

intent to distribute 50 grams or more of a mixture and substance




3   The "CR Doc._. _" reference is to the number of the item on the docket in the underlying criminal case, No. 4:16-
CR-132-A.
4   As the government explains in its response) the original and first superseding indictments were filed under No.
4: 15-CR-271-A.
                                                            2
       Case 4:20-cv-01121-A Document 14 Filed 01/13/21                              Page 3 of 6 PageID 81


containing a detectable amount of methamphetamine, in violation

of 21 U.S.C. § 846. CR Doc. 526.

          Movant and several co-defendants were tried by a jury,

which convicted them. CR Doc. 661. Movant was sentenced to a

term of imprisonment of life. CR Doc. 1192. He appealed, CR Doc.

1251, and his judgment and sentence were affirmed. United States

v. Gentry, 941 F.3d 767                      (5th Cir. 2019)

                                                          II.

                                         Grounds of the Motion

          Movant states that he is presenting two arguments, worded

as follows:

               (1) Did the criminal complaint establish the
          facts that created the conviction for Movant. []
               (2) The court's lacking Subject Matter
          Jurisdiction under 18 U.S.C. 3231. []

Doc. 5 1 at 3. It is virtually impossible from the discussion

following to determine what exactly movant is saying. As best

the court can tell, movant is saying that the complaint and

procedures followed failed to apprise him of the charges against

him. And, the court lacked subject matter jurisdiction.




5   The "Doc.   "reference is to the number of the item on the docket in this civil action,
                                                            3
     Case 4:20-cv-01121-A Document 14 Filed 01/13/21   Page 4 of 6 PageID 82


                                     III.

                        Applicable Legal Standard

       After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32   (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and •actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

                                       4
      Case 4:20-cv-01121-A Document 14 Filed 01/13/21                           Page 5 of 6 PageID 83


a later collateral attack." Moore v. United States, 598 F. 2d 43 9,

441    (5th Cir. 1979)              (citing Buckelew v. United States, 575 F.2d

515, 517-18 (5th Cir. 1978)).

                                                       IV.

                                                  Analysis

        Whatever the exact nature of movant's grounds, they are

barred. He has not shown why these grounds could not have been

raised on appeal or explained why he failed to raise them.

Shaid, 937 F.2d at 232. Nor has he shown that either of his

grounds has the slightest merit.

         The record reflects that the complaint was properly sealed.

See United States v. Sealed Search Warrant, 868 F.3d 385 (5th

Cir. 2017); United States v. Khoury, No. 4:17-MC-2553, 2018 WL

2864413, at *4 (S.D. Tex. June 11, 2018). The complaint clearly

spelled out the charges against movant, as did the superseding

indictments that followed.                      In fact,        the same charges were

alleged in each. There was no procedural irregularity. 6 Movant

was represented by counsel and agreed to the extension of time

to return an indictment against him. There is no basis for

contending that any of his constitutional rights were violated.



6 As best the court can tell from the reply, movant is now contending that the complaint was fraudulent and that
Rules 3, 4, and 5 of the Federal Rules of Criminal Procedure were violated. These are matters that should have been
raised on appeal. In any event, the magistrnte judge found probable cause to believe that movant had committed an
offense as described in the complaint. CR Doc. 61.
                                                         5
   Case 4:20-cv-01121-A Document 14 Filed 01/13/21   Page 6 of 6 PageID 84


     Subject matter jurisdiction is straightforward in a

criminal case. United States v. Scruggs, 714 F.3d 258, 262            (5th

Cir. 2013). The indictments naming movant, like the complaint

before them, charged movant with conspiracy to possess with

intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 846. Accordingly, the court had subject matter jurisdiction.

                                   IV.

                                  Order

     The court ORDERS that movant's motion be, and is hereby,

denied.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED January 13, 2021.




                                    6
